Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Claim Status
Amendments of claims 14, 21-22 & 29 in response filed (10/12/2021) is acknowledged.
Prior Art Rejection
Applicant amendments filed (10/12/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 14 & 21-22, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 14 & 21-22 that includes: 
Claim 14:
…
“
determine, based on 3D shape data of surgery target bones and 3D shape data of an artificial joint, 3D shape data of virtual planes along which the surgery target bones are to be cut for implanting the artificial joint, 3D shape data of virtual artificial joint and 3D shape data of virtual cut surgery target bones: and to overlay the determined virtual planes for cutting the surgery target bones, the virtual curt surgery target bones and the virtual artificial joint on a captured image which includes at least one marker for AR (Augmented Reality) fixed on the surgery target bones and an affected part of a patient including the surgery target bones, wherein after cutting the surgery target bones, the processor further executes the instruction: to determine, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D shape data of virtual planes along which the surgery target bones are to be resected for implanting the artificial joint to the resected surgery target to overlay the determined virtual planes used for resecting the cut surgery target bones and the virtual cut surgery target bones on the captured image, wherein after resecting the cut surgery target bones, the processor further executes the instruction: to determine, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D shape data of virtual bone holes along which bone holes are to he formed in the cut surgery target bones for implanting the artificial joint using the bone holes: and to overlay the determined virtual bone holes for use in forming the bone holes in the cut surgery target bones and the virtual cut surgery target bones on the captured image, and wherein after forming the bone holes in the cut and surgery target bone, the processor further executes the instruction: to determine, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint. 3D data of the-virtual artificial joint at a place at which the artificial joint is to be implanted into the cut surgery target bones: and to overlay the virtual artificial joint at the place at which the artificial joint is to be implanted with the virtual cut surgery target bones on the captured image.
”
Claim 21:
…
“
to determine, based on 3D shape data of a surgery target bone and 3D shape data of an artificial joint obtained from a database, 3D shape data of virtual planes along which the surgery target bone is to be cut for implanting the artificial Joint and 3D shape data of virtual separated surgery target bones obtained by cutting the surgery target bone along the virtual planes; and to overlay at least one of the virtual separated surgery target bones to be jointed with the artificial joint on a captured image which includes at least one marker for AR (Augmented Reality) fixed on the surgery target bone and an affected part of a patient including the surgery target bone, wherein after separating the surgery target bone, the processor further executes the instructions: to determine, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D shape data of virtual planes along which the surgery target bones are to be resected for implanting the artificial joint to the resected surgery target bones, and to overlay the determined virtual planes used for resecting the cut surgery target bones and the virtual cut surgery target bones on the captured image, wherein after resecting the cut surgery target bones, the processor further executes the instructions: to determine, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint 3D shape data of virtual bone holes along which bone holes are to be formed in the cut surgery target bones for implanting the artificial joint using the bone holes; and to overlay the determined virtual bone holes for use in forming the bone holes in the cut surgery target bones and the virtual cut surgery target bones on the captured image, and wherein after forming the bone holes in the cut surgery target bones, the processor further executes the instructions: to determine) based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D data of the virtual artificial joint at a place at which the artificial joint is to be implanted into the cut surgery target bones; and to overlay the virtual artificial joint at the place at which the artificial joint is to be implanted with the virtual cut surgery target bones on the captured image.
”
Claim 22:
…
“
determining, based on 3D shape data of surgery target bones and 3D shape data of an artificial joint, 3D shape data of virtual planes along which the surgery target bones are to be cut for implanting the artificial joint, 3D shape data of virtual artificial joint and 3D shape data of virtual cut surgery target bones: and overlaying the determined virtual planes for cutting -for the surgery target bones the virtual cut surgery target bones and the virtual artificial joint on a captured image which includes at least one marker for AR (Augmented Reality) fixed on the surgery target bones and an affected part of a patient including the surgery target bones, after cutting the surgery target bones, further comprising: determining, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D shape data of virtual planes along which the surgery target bones are to be resected for implanting the artificial joint to the resected surgery target bones, and overlaying the determined virtual planes used for resecting the cut surgery target bones and the virtual cut surgery target bones on the captured image, after resecting the cut surgery target bones, further comprising: determining, based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D shape data of virtual bone holes along which bone holes are to be formed in the cut surgery target bones for implanting the artificial joint using the bone holes; and overlaying the determined virtual bone holes for use in forming the bone holes in the cut surgery bones and the virtual cut surgery target  the captured image, and after forming the bone holes in the cut surgery target bones, further comprising: determining based on the 3D shape data of the virtual cut surgery target bones and the 3D shape data of the artificial joint, 3D data of the virtual artificial joint at a place at which the artificial joint is to be implanted into the cut surgery target bones, and overlaying the virtual artificial joint at the place at which the artificial joint is to be implanted with the virtual cut surgery target bones on the captured image.
”
Regarding dependent claims 15-16, 23, 28-29 & 34-36 these claims are allowed because of their dependence on independent claims 14 & 21-22 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661